DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
Applicant’s submission filed on July 13, 2022 has been entered.
	Claims 40, 45-47, and 51-66 are pending and under examination.
	
Response to Arguments
3.	Applicant’s arguments filed on July 13, 2022 have been fully considered.
	Claim Objections
	Applicant argues that the objections to claims 40, 45, 51, 62, and 64-66 should be withdrawn in view of the claim amendments (Remarks, page 5).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 40, 45-47, 51-64, and 66 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg 1 (WO 2005/118853)
	Applicant argues that the rejection should be withdrawn for the reasons set forth in the Appeal Brief filed on March 8, 2021 (Remarks, pages 5-6). In particular, Applicant argues that the rejection should be withdrawn because Piepenburg 1 fails to teach or suggest a freeze-dried pellet containing all of the required elements (i.e., a recombinase, a recombinase loading protein, a single-stranded DNA binding protein, a strand-displacing DNA polymerase, trehalose, a first primer, a second primer, and Tris) and in which potassium acetate is not present (Remarks, pages 5-6). Applicant argues that Piepenburg only discloses freeze-dried pellets in which Tris and potassium acetate are both present or are both absent (Remarks, page 6). Applicant additionally argues that the portions of the reference cited by the Office fail to teach or suggest the required freeze-dried pellets in which Tris is present and potassium acetate is absent (Remarks, page 6).
	These arguments have been fully considered, but they were not persuasive for the reasons set forth in the Examiner’s Answer mailed on April 13, 2021. 
To reiterate, although the cited portions of Piepenburg 1 do not expressly instruct the ordinary artisan to prepare an RPA reaction for lyophilization that omits potassium acetate and includes Tris buffer, the teachings of the reference, when considered as a whole, do suggest a freeze-dried pellet that meets these requirements. 
As discussed in MPEP 2141, the ordinary artisan is not an automaton and is capable of making adjustments so as to combine the teachings of the prior art. “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. 
In this case, Piepenburg 1 expressly discusses the need for stable freeze-dried reagent pellets for RPA (pp. 28-30 and 99-100) and teaches that “Any of the RPA reaction conditions discussed anywhere in this specification may be freeze dried” (p. 29, last para.). The reference discloses specific examples of components that may be included in such pellets as well as components that may be omitted (pp. 28-30, 99-100, and 182). Components that may be present in the freeze-dried pellets include the recombinase, first and second primers, a single-stranded DNA binding protein, a recombinase loading protein, dNTPs, and a DNA polymerase with strand displacement activity (p. 28, last para.). Buffer and potassium acetate may also be included (p. 29, second and third full paras.). Components that may be omitted include potassium acetate (p. 182), the buffer (p. 28), and the crowding agent (p. 28). Piepenburg 1 additionally identifies the buffer and the crowding agent (trehalose) as components that may be more difficult to lyophilize (p. 28) and further discloses a specific example of a freeze-dried pellet that satisfies all of the conditions of independent claim 40 except for the requirement for the freeze-dried pellet to contain Tris buffer (p. 182). These teachings, considered together, clearly suggest a freeze-dried pellet that satisfies all of the requirements of the instant claims except for the requirement for the freeze-dried pellet to also contain Tris buffer. 
Then, as to the requirement concerning Tris buffer, since Piepenburg 1 also teaches that the buffer may be a component of the freeze-dried pellets if desired (p. 28), the ordinary artisan would have recognized that the pellets described in Example 13 could be modified such that they include Tris and are reconstituted with water (e.g., as described on pp. 28-29 of Piepenburg 1). 
Thus, when considered as a whole and in light of the knowledge and ordinary creativity possessed by the ordinary artisan, the teachings of Piepenburg 1 clearly suggest freeze-dried pellets having all of the required features, including the presence of Tris buffer in the pellet and an absence of potassium acetate salt in the pellet. In other words, analogous to the multiple patents discussed in the cited portion of KSR, the ordinary artisan would have been able to fit together the different teachings of Piepenburg 1 like pieces of a puzzle to arrive at the claimed invention using no more than ordinary creativity and skill.  
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with minor modifications to address the amendment to independent claim 40.
	Rejection of claim 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg 1 (WO 2005/118853) in view of Piepenburg 2 (WO 2008/035205)
	Applicant argues that the rejection should be withdrawn because the secondary reference (Piepenburg 2) does not remedy the deficiencies in the primary reference (Remarks, page 7).
	This argument was not persuasive because the primary reference is not deficient for the reasons set forth above. The rejection has been maintained accordingly.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 40, 45-47, 51-64, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg et al. (WO 2005/118853 A2; “Piepenburg 1” below).
	The instant claims are drawn to a freeze-dried pellet for use in a recombinase polymerase amplification (RPA) process. The pellet does not contain potassium acetate and does contain the following components: (i) a recombinase, (ii) a recombinase loading protein, (iii) a single-stranded DNA binding protein, (iv) a strand-displacing DNA polymerase, (v) trehalose, (vi) a first primer, (vii) a second primer, and (viii) Tris buffer. 
Regarding claims 40, 45, 62-64, and 66, Piepenburg 1 teaches a freeze-dried pellet for use in an RPA reaction that comprises trehalose at a concentration of 20 mM to 200 mM (i.e., 0.69% (w/v) to 6.8% (w/v)), preferably between 40 mM and 80 mM (i.e., 1.3% (w/v) to 2.7% (w/v)) (page 29, first full paragraph; see also Example 13 on page 182). These ranges overlap with the trehalose concentration range recited in claim 66. Piepenburg 1 also teaches that the freeze-dried pellets may contain first and second oligonucleotide primers, PEG (i.e., Carbowax 20M), a uvsX recombinase, a uvsY recombinase loading protein, and a single-stranded DNA binding protein (gp32) (see Example 13 on page 182; see also pages 28-31 for a more general description of the freeze-dried pellets). Piepenburg 1 also teaches that Tris buffer may be included in the pellets (page 28, first and second full paragraphs). And, in Example 13 on page 182, Piepenburg 1 teaches that the freeze-dried pellets may lack potassium acetate.
	Further regarding claims 40 and 45 as well as claim 51, Piepenburg 1 also teaches that the freeze-dried pellets may also include a DNA polymerase, dNTPs, DTT, and ATP (see Example 13 on page 182; see also pages 28-31). The Bsu DNA polymerase disclosed on page 29, for example, is a strand-displacing DNA polymerase.
	Further regarding claim 40 and also claim 52, as noted above, Piepenburg teaches that Tris buffer may be included in the freeze-dried pellets. The reference also teaches that a suitable Tris concentration for RPA is 1-60 mM (see, e.g., page 30). This range overlaps with the range of no more than 25 mM recited in claim 40 and contains the concentration (25 mM) recited in claim 52.
	Regarding claims 46 and 47, Piepenburg 1 teaches practicing RPA in the presence of a nuclease, specifically Nfo (pages 204-207). The reference further teaches that any reagent useful for practicing RPA may be included in the freeze-dried pellets (pages 28-29).
	Regarding claim 53, Piepenburg 1 teaches that the dNTP concentration may range from 1-300 micromolar (page 29). This range includes the claimed concentration of 240 micromolar. The reference also teaches a specific concentration of 200 micromolar on page 29, which is a concentration close to the claimed concentration.
	Regarding claim 54, Piepenburg 1 teaches that the DTT concentration may range from 1-10 mM (page 29). This range includes the claimed concentration of 5 mM.
	Regarding claim 55, Piepenburg 1 teaches that the ATP concentration may range from 1-10 mM (page 29). The reference also teaches a concentration of 3 mM on page 29, which is close to the claimed concentration. 
	Regarding claim 56, Piepenburg 1 teaches that the pellets may include creatine kinase and phosphocreatine (see, e.g., pages 29-30). The creatine kinase concentration may range from 50 ng/microliter to 200 ng/microliter, and the phosphocreatine concentration may range from 10-40 mM (page 29, last paragraph – page 30). These concentration ranges for creatine kinase and phosphocreatine include the claimed creatine kinase concentration of 100 ng/microliter lie close to the claimed phosphocreatine concentration of 50 mM . 
	Regarding claims 57-61, Piepenburg 1 teaches that the freeze-dried pellet may be freeze dried on the bottom of a tube or in a well of a multi-well container (see, e.g., page 29, last paragraph – page 30, first paragraph). This portion of the reference also teaches freeze drying “onto a mobile solid support such as a bead or a strip, or a well.”
	Piepenburg 1 does not teach all of the elements of the claims for the following reasons. First, regarding independent claim 40, Piepenburg 1 is not anticipatory because the reference fails to disclose a specific example of a freeze-dried pellet lacking potassium acetate and containing Tris buffer. The portions of pages 28 and 29 cited above indicate that Tris, like other RPA reagents, may be included or omitted from the freeze-dried pellets, as desired by the practitioner, but these portions of Piepenburg 1 do not directly discuss potassium acetate. As well, Example 13 on page 182 discloses omitting potassium acetate from freeze-dried pellets, but Tris buffer is also omitted from the freeze-dried pellets in this specific example. In addition, regarding claims 46 and 47, although Piepenburg 1 teaches that RPA may be conducted in the presence of the Nfo nuclease, the reference fails to disclose a specific example of a freeze-dried pellet containing this protein. Lastly, as to claims 52-56 and 66, although Piepenburg 1 discloses concentration ranges that include the claimed concentrations of Tris, dNTPs, ATP, creatine kinase, and phosphocreatine and overlap with the claimed Tris and trehalose concentration ranges, the reference fails to disclose a freeze-dried pellet in which these reagents are present at the required concentrations. 
	It would have been prima facie obvious, though, for the ordinary artisan to prepare a freeze-dried pellet containing the components listed above (i.e., trehalose, a recombinase, a recombinase loading protein, a strand-displacing DNA polymerase, a single-stranded DNA binding protein, a first primer, a second primer, phosphocreatine, creatine kinase, DTT, dNTPs, and ATP), lacking potassium acetate, and containing Tris buffer. The teachings of Piepenburg 1 provide motivation to do so as well as a reasonable expectation of success for the following reasons. In particular, Piepenburg 1 teaches that “[T]he reagents for RPA, with the possible exception of the crowding agent and buffer may be freeze dried (i.e., lyophilized) before use” (page 28, first full paragraph). The reference goes on to describe reconstitution “in a buffer solution and with a crowding reagent, or simply a buffered solution or water dependent on the composition of the freeze-dried reagents” (page 28, second full paragraph), thereby clearly indicating that the buffer may be included or omitted from the freeze-dried pellet, as desired by the practitioner. Then, since the reference further teaches that the user may select different combinations of reagents for freeze drying according to preference (page 28, last paragraph – page 29, first paragraph) and additionally describes omitting potassium acetate from the freeze-dried pellets (Example 13 on page 182), the ordinary artisan would have concluded that Piepenburg 1 suggests pellets containing Tris and lacking potassium acetate in addition to pellets containing or lacking both reagents. Thus, in the absence of any persuasive evidence of unexpected results, a freeze-dried pellet containing a recombinase, a recombinase loading protein, a first primer, a second primer, trehalose, a single-stranded DNA binding protein, a strand-displacing DNA polymerase, and Tris buffer is prima facie obvious. 
	Further regarding the specific Tris concentration within this range recited in claim 52, and the specific concentrations for dNTPs, DTT, ATP, phosphocreatine, and creatine kinase recited in claims 52-56, and the trehalose concentration range recited in claim 66, attention is first directed to MPEP 2144.05 I, which states that, in the absence of unexpected results, ranges that overlap with a claimed range or amounts that lie close to a claimed amount are prima facie obvious. Also, as noted in MPEP 2144.05 II, differences in concentration are typically obvious in the absence of unexpected results.. In this case, no persuasive evidence of unexpected results has been presented, and Piepenburg 1 discloses overlapping ranges for Tris and trehalose, a concentration range for Tris that includes the claimed concentration, and concentration ranges and/or example concentrations for dNTPs, DTT, ATP, phosphocreatine, and creatine kinase that contain or lie close to the claimed concentrations. This is sufficient to render obvious the claimed concentrations and concentration ranges, and the freeze-dried pellets of claims 40, 45, 51, 62-64, and 66 are prima facie obvious. 
Further regarding claims 46 and 47, it also would have been prima facie obvious to further include a nuclease, such as Nfo, in the freeze-dried pellets suggested by Piepenburg 1. First, as noted above, Piepenburg 1 teaches that any reagent useful for practicing RPA may be included in the freeze-dried pellets (pages 28-29). Then, since Piepenburg 1 also described RPA reactions conducted in the presence of Nfo (pages 204-207), the ordinary artisan would have been motivated to include this nuclease in the freeze-dried pellets suggested by Piepenburg 1 with a reasonable expectation of success. 
In view of the foregoing, the freeze-dried pellets of claims 40, 45-47, 51-64, and 66 are prima facie obvious.

7.	Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg et al. (WO 2005/118853 A2; “Piepenburg 1” below) in view of Piepenburg et al. (WO 2008/035205 A2; “Piepenburg 2” below).
	Claim 65 depends from claim 40 and requires the freeze-dried pellet to contain at least one of the following: (i) T6 uvsX H66S recombinase, (ii) Rb69 uvsY as the recombinase loading protein, and (iii) Rb69 gp32 as the single-stranded DNA binding protein.
	As discussed above, the teachings of Piepenburg 1 render obvious the freeze-dried pellets of claims 40, 45-47, 51-64, and 66.
	Regarding claim 65, Piepenburg 1 does not teach or suggest freeze-dried pellets with any of the required components. 
The teachings of Piepenburg 2, though, remedy this deficiency in Piepenburg 1. In particular, Piepenburg 2 teaches that RPA can be practiced using the T4 or T6 uvsX recombinase (page 8, lines 10-15). The reference also teaches that the T4 and Rb69 gp32 proteins are functional equivalents useful in RPA (page 8, lines 10-20) and that the claimed T6 uvsX recombinase having an H66S mutation is an improvement compared to the wild-type form (see page 9, lines 8-12 and Example 4 on pages 58-59). Piepenburg 2 also teaches that the uvsY recombinase loading protein from Rb69 can be used in RPA mixtures also containing the Rb69 gp32 protein and a T6 uvsX recombinase (see, e.g., page 83, lines 7-21). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to substitute the Rb69 gp32 protein and/or the Rb69 uvsY recombinase loading protein disclosed in Piepenburg 2 for the T4 gp32 protein and T4 uvsY recombinase loading protein contained in the freeze-dried pellets of Piepenburg 1. As discussed in MPEP 2144.06, it is prima facie obvious to substitute art-recognized equivalents known to be useful for the same purpose in the absence of unexpected results. It is also prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results (MPEP 2144.07). In this case, the teachings of Piepenburg 2 establish that the gp32 protein and uvsY recombinase loading proteins from bacteriophage T4 disclosed in Piepenburg 1 and the claimed gp32 and uvsY proteins from Rb69 are equivalents useful for the same purpose, and no persuasive evidence of unexpected results has been presented with respect to the inclusion of either of these Rb69 proteins in the claimed freeze-dried pellets. Accordingly, their substitution in the freeze-dried pellets of Piepenburg 1 is prima facie obvious. 
It also would have been prima facie obvious to substitute the T6 H66S uvsX recombinase disclosed in Piepenburg 2 for the T4 uvsX recombinase disclosed in Piepenburg 1. Since the teachings of Piepenburg 2 also indicate that the claimed T6 uvsX H66S recombinase is a functional equivalent of the T4 uvsX recombinase used by Piepenburg 1 and no persuasive evidence of unexpected results has been presented concerning the inclusion of this uvsX recombinase in the claimed freeze-dried pellets, this substitution is also prima facie obvious in view of MPEP 2144.06 and 2144.07. Additional motivation is provided by the teaching in Piepenburg 2 that the T6 uvsX H66 recombinase is an improvement relative to the T4 protein used in Piepenburg 1 (Piepenburg 2 at pages 58-59). 
Thus, the freeze-dried pellet of claim 65 is prima facie obvious. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 40, 45-47, 51-56, 62-64, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/865,671 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘671 application overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a freeze-dried pellet for use in a recombinase polymerase amplification (RPA) process. The pellet does not contain potassium acetate and does contain the following components: (i) a recombinase, (ii) a recombinase loading protein, (iii) a single-stranded DNA binding protein, (iv) a strand-displacing DNA polymerase, (v) trehalose, (vi) a first primer, (vii) a second primer, and (viii) Tris buffer. 
Claims 1-21 of the ‘671 application are drawn to a kit comprising a freeze-dried pellet. The pellet need not include potassium acetate (see claim 1 of the ‘671 application) and may contain all of the components of the pellet recited in the instant claim 40 (see claims 1, 2, and 13 of the ‘671 application). Thus, the claims of the ‘671 application contain all of the elements of the instant claim 40, and the two claim sets are not patentably distinct.
The limitations of the instant claim 45 are recited in claim 1 of the ‘671 application.
The limitations of the instant claims 46 and 47 are recited in claims 14 and 17 of the ‘671 application.
The limitations of the instant claim 51 are recited in claim 1 of the ‘671 application.
The limitations of the instant claims 52-56 are recited in claim 2 of the ‘671 application.
The limitations of the instant claims 62-64 and 66 are recited in claim 1 of the ‘671 application.
Thus, the instant claims 40, 45-47, 51-56, 62-64, and 66 are not patentably distinct from the claims of the ‘671 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 57-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/865,671 in view of Piepenburg et al. (WO 2005/118853 A2; “Piepenburg 1” below).
As discussed above, the instant claims 40, 45-47, 51-56, 62-64, and 66 are not patentably distinct from the claims of the ‘671 application.
	The instant claims 57-61 require freeze drying the pellets on the bottom of a tube (claim 57), a well in a multi-well container (claims 58 and 61), or a mobile solid support (claims 59 and 60).
	The claims of the ‘671 application do not recite the limitations of the instant claims 57-61, but it would have been obvious to freeze dry the pellets recited in the claims of the ‘671 application on the bottom of a tube, in a well of a multi-well container, or on a mobile solid support in view of the teachings of Piepenburg 1. This reference, which, as discussed above, discloses freeze-dried pellets for use in RPA, also teaches that the disclosed freeze-dried pellets may be freeze dried on the bottom of a tube, in a well of a multi-well container, or “onto a mobile solid support such as a bead or a strip, or a well” (see page 29, last paragraph – page 30, first paragraph). The ordinary artisan would have recognized from these teachings of Piepenburg 1 that the freeze-dried pellets recited in the claims of the ‘671 application could also be freeze dried on these surfaces to facilitate their use in the intended RPA reactions. Thus, the instant claims 57-61 are not patentably distinct from the claims of the ‘671 application in view of Piepenburg 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claim 65 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/865,671 in view of Piepenburg et al. (WO 2008/035205 A2; “Piepenburg 2” below).
As discussed above, the instant claims 40, 45-47, 51-56, 62-64, and 66 are not patentably distinct from the claims of the ‘671 application.
	The instant claim 65 depends from claim 40 and requires the freeze-dried pellet to contain at least one of the following: (i) T6 uvsX H66S recombinase, (ii) Rb69 uvsY as the recombinase loading protein, and (iii) Rb69 gp32 as the single-stranded DNA binding protein.
	The claims of the ‘671 application do not recite the use of one of the proteins recited in the instant claim 66, but Piepenburg 2 teaches that RPA can be practiced using the T4 or T6 uvsX recombinase (page 8, lines 10-15). The reference also teaches that the T4 and Rb69 gp32 proteins are functional equivalents useful in RPA (page 8, lines 10-20) and that the claimed T6 uvsX recombinase having an H66S mutation is an improvement compared to the wild-type form of the enzyme (see page 9, lines 8-12 and Example 4 on pages 58-59). Piepenburg 2 additionally teaches that the uvsY recombinase loading protein from Rb69 can be used in RPA mixtures also containing the Rb69 gp32 protein and a T6 uvsX recombinase (see, e.g., page 83, lines 7-21). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to select any or all of the proteins disclosed in Piepenburg 2 for use as the recombinase, recombinase loading protein, and single-stranded DNA binding protein in freeze-dried pellets recited in the claims of the ‘671 application. As discussed in 2144.07, it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Piepenburg 2 establish that the claimed proteins are suitable for use in RPA reactions, and no evidence of unexpected results has been presented with respect to the claimed proteins. Accordingly, their use in the freeze-dried pellets of the ‘671 application is prima facie obvious, and the instant claim 65 is not patentably distinct from the claims of the ‘671 application in view of Piepenburg 2. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637